Title: To Thomas Jefferson from Walter Jones, 28 February 1807
From: Jones, Walter
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Saturday 3. o Clock
                        
                        I prevailed upon Mr. Randolph to lose some blood—a remedy he resisted till the last Evening—his fever in
                            Consequence, has abated to day, & I hope the operation of some Cream of Tartar, will remove some uneasiness in his
                            Stomach & Bowels, which has served to keep up his fever.—he is however still affected by very general febrile symptoms,
                            which probably will not quit him intirely for some days—I therefore proposed to him this morning to return to your house,
                            where every necessary accommodation would be better supplied—he seems very desirous to do so, as soon as the weather
                            becomes fair; and if this happens to morrow, I shall advise him to send for your carriage about noon, & if he wishes it
                            I will go with him. his spirits are affected so, as to render the Company of discreet & intimate Freinds a very useful
                            Consolation.—It will give me great satisfaction to pay every freindly attention to Mr. Randolph & am dear Sr with great
                            respect, very truly yours
                        
                            Walt: Jones
                            
                        
                    